Citation Nr: 9927132	
Decision Date: 09/22/99    Archive Date: 10/05/99

DOCKET NO.  97-20 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

Entitlement to a disability rating in excess of 30 percent 
for a right knee disability.

Entitlement to a disability rating in excess of 10 percent 
for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1961 to 
February 1965.
 
This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a 
November 1996 decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Denver, Colorado.

In March 1966, the veteran filed a claim for service 
connection of a right knee injury he incurred in service 
while playing football.  The RO granted service connection 
for a right knee disability in April 1966, evaluated as 10 
percent disabling under Diagnostic Code 5257.  In May 1968, 
the RO increased the disability rating for the right knee 
disability to 20 percent, and said disability rating was 
increased to 30 percent in April 1972.  In April 1997, the 
veteran requested an increase of the 30 percent rating 
assigned to his right knee disability.  At the same time, the 
veteran filed a claim for service connection of a left knee 
disorder, claimed as secondary to his right knee disability.  

In a November 1996 decision, the RO granted service 
connection for the veteran's left knee disorder, evaluated as 
10 percent disabling.  The same decision denied the veteran's 
request for an increased evaluation pertaining to his right 
knee disorder.  In April 1997, the veteran initiated an 
appeal of both the RO's denial of a disability rating in 
excess of 30 percent for a right knee disorder and the 
assignment of a 10 percent disability rating for a left knee 
disability.

In July 1999, the veteran appeared at a hearing in Denver, 
Colorado, before the undersigned Member of the Board.  A 
transcript of that hearing is of record.


REMAND

Initially, the Board finds that the veteran's claim for an 
increased disability rating for his right knee disability is 
well grounded pursuant to 38 U.S.C.A. § 5107(a), in that it 
is plausible or capable of substantiation.  See Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  In general, an 
allegation of increased disability is sufficient to establish 
a well-grounded claim for an increased rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  In this case, the 
veteran's contentions concerning the severity of his service-
connected right knee disability serve as competent lay evi-
dence and establish his claim as well grounded.  See King 
(Roderick) v. Brown, 5 Vet. App. 21 (1993).

With respect to the claim of entitlement to an increased 
rating for his left knee disability, the Board notes that 
when a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  
Additionally, a claim placed in appellate status by disagree-
ment with the original or initial rating award (service 
connection having been allowed) but not yet ultimately 
resolved, as is the instant case, remains an "original 
claim" and is not a new claim for increase.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  In such cases, separate 
compensable evaluations must be assigned for separate periods 
of time if such distinct periods are shown by the competent 
evidence of record during the pendency of the appeal, a 
practice known as "staged" ratings.  Id. at 126.  
Accordingly, the Board recharacterizes the issue of 
entitlement to a disability rating in excess of 10 percent 
for a left knee disability to reflect that it is "an 
original claim" and not a new claim for increase.

VA has a duty to assist the veteran in the development of 
facts pertinent to a well-grounded claim.  38 U.S.C.A. § 
5107(a); 38 C.F.R. § 3.159 (1998).  The duty to assist the 
veteran in obtaining and developing available facts and 
evidence to support a claim includes obtaining an adequate VA 
examination.  This duty is neither optional nor 
discretionary.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  
The fulfillment of the statutory duty to assist includes 
conducting a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  In this regard, the 
United States Court of Appeals for Veterans Claims (Court) 
has held that where the veteran claims that a disability is 
worse than when originally rated, and the available evidence 
is inadequate to evaluate the current state of the condition, 
VA must provide a new examination.  Olsen v. Principi, 3 Vet. 
App. 480, 482 (1992) (citing Proscelle, 2 Vet. App. at 632).

In the instant case, the most recent VA examination afforded 
the veteran dates back to September 1996.  That examination 
provided the basis of the RO's November 1996 decision as to 
both the right and left knee disabilities.  In its request 
for the September 1996 VA examination, the RO asked that the 
physician examine the veteran's "post operative 
synovectomy[,] right knee," and also to furnish an opinion 
as to the relationship between the left knee condition and 
the service-connected right knee disability.  However, it was 
not requested that the examiner comment on any limitation of 
function due to pain, including pain on use and movement of 
the joint affected during flare-ups, or to offer an opinion 
as to any limitation of function due to weakness, 
fatigability, or incoordination. 

In DeLuca v. Brown, 8 Vet. App. 202 (1997), the Court pointed 
out that when evaluating disabilities of the musculoskeletal 
system the examinations must include consideration of all 
factors identified in 38 C.F.R. §§ 4.40 and 4.45.  Those 
regulations, in part, require consideration of limitation of 
movement, weakened movement, excess fatigability, and 
incoordination, and pain, due exclusively to the service-
connected disability.  A VA examination report must provide 
detailed information with regard to any limitation of 
function due to pain, including pain on use and movement of 
the joint affected during flare-ups, as well as any 
limitation of function due to weakness, fatigability, and 
incoordination -- in order to permit an equitable evaluation 
of the veteran's claim.  See DeLuca at 206.

Despite the competent and probative evidence obtained from 
the September 1996 VA examination, the Board finds that 
evidence of record to date is inadequate for the purpose of 
rendering a decision regarding the veteran's claims.  Because 
of the veteran's statements and testimony regarding pain and 
loss of function due to his right and left knee disabilities, 
the Board concludes that consideration must be given to the 
provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 (1998) in 
reviewing his claims.  See DeLuca v. Brown, 8 Vet. App. 202, 
206-07 (1995).  38 C.F.R. § 4.40 provides that it is 
essential that the examination on which ratings are based 
adequately portray any functional loss of the musculoskeletal 
system's ability to perform normal working movements of the 
body, including normal excursion, strength, speed, 
coordination, and endurance.  While 38 C.F.R. § 4.40 does not 
require a separate rating for pain, the impact of pain must 
be considered in making a rating determination.  Spurgeon v. 
Brown, 10 Vet. App. 194, 196 (1997).

Additionally, the Board notes that General Counsel for VA, in 
an opinion dated July 1, 1997, (VAOPGCPREC 23-97) held that a 
claimant who has arthritis and instability of the knee may be 
rated separately under DC 5003, which provides for the 
presence of arthritis due to trauma, and 5257 which provides 
for instability.  General Counsel stated that when a knee 
disorder is already rated under DC 5257 based upon 
instability of the knee, the veteran may also be entitled to 
a separate rating for arthritis if the veteran has limitation 
of motion which at least meets the criteria for a zero-
percent rating under DC 5260 (flexion limited to 60 degrees 
or less) or DC 5261 (extension limited to 5 degrees or more).  
If the veteran does not at least meet the criteria for a zero 
percent rating under either of those codes, there is no addi-
tional disability for which a rating may be assigned.  
General Counsel in VAOGCPREC 9-98 held that a separate rating 
for arthritis could also be based on X-ray findings and 
painful motion under 38 C.F.R. § 4.59.  See also Degmetich v. 
Brown, 104 F. 3d 1328, 1331 (Fed. Cir. 1997).  Where 
additional disability is shown, a veteran rated under 5257 
can also be compensated under 5003 and vice versa.  

While the evidence of record is competent and probative to 
establish that the veteran currently suffers from right and 
left knee disabilities, it provides neither the comprehensive 
and detailed medical findings regarding the severity of pain 
caused by those disabilities, nor the probative medical 
findings pertaining to any possible limitation of motion 
and/or function.  Because the Board finds that the available 
evidence is inadequate to evaluate the current state of the 
condition, it concludes that, pursuant to Littke and Olsen; 
both supra, the veteran must be afforded VA examination in 
order to assist in the development of his claim and to assure 
a full and fair adjudication of this appeal.  See 38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 3.159(a).

The evidence of record also reflects that in September 1998, 
prior to the RO's certification of the instant case for 
appeal, the veteran's representative requested in writing (VA 
Form 646) that the veteran be afforded a current VA 
examination.  In response to that request the RO scheduled a 
November 1998 examination at VA Medical Center, Denver.  The 
veteran was notified of said examination by a letter sent to 
his Denver residence.  However, as noted by the veteran and 
his representative during the July 1999 hearing, the veteran 
had been transferred to Las Vegas for his employment, and the 
transfer conflicted with the November 1998 examination.  The 
veteran contacted the VA facility in Las Vegas in an attempt 
to have the examination conducted in Las Vegas, but the 
record reflects that that attempt was unsuccessful.  
Significantly, the veteran also testified that he presented 
for outpatient treatment at the VA "clinic" in Las Vegas.  
The claims file, however, reflects that the medical records 
generated pursuant to that treatment have not yet been 
obtained.

The Court has held that where the veteran has asserted that 
pertinent medical records are in existence and are in the 
Government's possession, any such records which are in 
existence are constructively of record.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  Prior to a determination 
as to whether increased evaluations are warranted for the 
veteran's well-grounded claims, VA must collect and review 
all pertinent evidence within its possession.  The failure of 
the RO or the Board to consider any pertinent records of VA 
treatment which are in existence, even though not actually in 
the records assembled for appellate review, may constitute 
clear and unmistakable error.  It is clear that there are VA 
records in existence which may contain evidence pertinent to 
the veteran's claim.  Inasmuch as such records are in VA's 
"possession" pursuant to Bell, even though not yet 
associated with his claims file, the Board concludes that a 
remand is required in order to obtain said evidence. 

VA regulations address the consequences of a veteran's 
failure to attend scheduled VA medical examinations, and 
provide that when entitlement to an increase in benefits 
cannot be established or confirmed without a current VA 
examination and the claimant, without "good cause," fails 
to report for such examination, the claim shall be denied.  
38 C.F.R. § 3.655 (1998). 

Accordingly, this case is remanded for the following:

1.  The RO should request that the 
veteran identify the VA Medical 
Center(s), from whom he has received any 
examination and/or treatment for his 
right knee and left knee disabilities.  
The RO should obtain all such records and 
associate them with the claims file.  
Whether or not the veteran responds, the 
RO should obtain any records concerning 
the veteran from the VA facility in Las 
Vegas, and obtain medical records 
concerning the veteran from the VA 
facility in Denver which are not already 
associated with the claims file.

2.  The RO should arrange for the veteran 
to be scheduled for an examination by an 
appropriate specialist to determine the 
severity of the service-connected right 
knee and left knee disabilities.  The 
veteran's claims file should be provided 
to the examiner for review in conjunction 
with the examination.  All testing deemed 
necessary should be performed.  The 
examiner should record pertinent 
complaints, symptoms, and clinical 
findings.  All excursion of movement of 
the knees should be recorded in numbers 
of degrees.  Any portion of the arcs of 
motion which are painful should be so 
designated.  The examiner should comment 
on the presence or absence of less 
movement than normal, more movement than 
normal, instability, weakened movement, 
excess fatigability, incoordination, 
muscle atrophy, swelling and pain on 
movement.  The examiner should provide 
opinions as to the effect of the right 
knee and left knee disabilities on the 
veteran's ability to function and the 
degree of functional loss that is likely 
to result from a flare-up of symptoms or 
on extended use of the right knee and 
left knee.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record, with consideration given to the 
application of VAOPGCPREC 23-97 and 
VAOPGCPREC 9-98 as well as the Court's 
holding in Fenderson, supra.  If either 
issue remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

This case should then be returned to the Board, if otherwise 
in order, for further appellate review.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

